       Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 1 of 17




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


 W.D. Office Park, LLC,

                         Plaintiff,
                                       Case No. 1:18-cv-3146-MLB
 v.

 Brink’s Incorporated,

                         Defendant.

 ________________________________/

                          OPINION & ORDER

      Plaintiff W.D. Office Park, LLC, filed suit against Defendant

Brink’s Incorporated for breach of contract. (Dkt. 5 at 7.) Defendant

moves for summary judgment. (Dkt. 43.) The Court denies that motion.

I.    Background

      In March 2017, Defendant sent Plaintiff’s broker a Request for

Proposal (“RFP”) relating to a potential lease of a property in Norcross,

Georgia.    (Dkts. 43-44 ¶ 1; 49-1 ¶ 1.)      The RFP provided it was

“non-binding upon both parties until such time as a [l]ease agreement

has been fully executed.” (Dkts. 43-44 ¶ 2; 49-1 ¶ 2.) Plaintiff responded

to the RFP with a few proposals, additions, and deletions, but Plaintiff
       Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 2 of 17




did not change that provision. (Dkts. 43-44 ¶ 3; 49-1 ¶ 3.) In April 2017,

Plaintiff’s broker sent Defendant’s broker a letter of intent (“LOI”)

providing the “terms and conditions under which [Plaintiff] would enter

into a lease agreement with [Defendant].” (Dkts. 43-44 ¶¶ 4–5; 49-1

¶¶ 4–5.)   The LOI contained a section called “Conditions,” in which

Plaintiff’s broker agreed that the proposal was “subject to the execution

of a [l]ease agreement by both parties” and would be “non-binding upon

both parties until such time as a [l]ease agreement has been fully

executed.” (Dkts. 43-44 ¶ 6; 49-1 ¶ 6.) Plaintiff and Defendant (through

their respective brokers) exchanged several additional LOIs during their

negotiations. (Dkts. 43-44 ¶ 8; 49-1 ¶ 8.) Each LOI set forth the same

conditions:

     This proposal is subject to the execution of a [l]ease agreement
     by both parties and is non-binding upon both parties until
     such time as a [l]ease agreement has been fully executed.

     This proposal is intended to provide an outline of the terms
     under which Landlord is willing to enter into a formal lease
     agreement with [Defendant]. Nothing contained herein shall
     be binding on either party until such time an actual lease
     agreement is fully executed by all parties.

(Dkts. 43-44 ¶ 8(a)–(b); 49-1 ¶ 8(a)–(b).)




                                     2
       Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 3 of 17




     On January 3, 2018, Plaintiff’s broker sent a draft of the lease to

Defendant’s broker. (Dkts. 43-19 at 2; 43-44 ¶ 22; 49-1 ¶ 22.) On January

19, Defendant executed the lease, which contains a merger clause, and

sent it to Plaintiff with a cover letter that stated, “Upon execution, please

be sure to” email and return “a copy of the fully executed original.” (Dkts.

43-23 at 2, 5; 49-2 ¶ 10; 51 ¶ 10.) On January 22, Plaintiff’s broker

notified Defendant’s broker that Defendant’s executed copy of the lease

was received and asked when Plaintiff would receive a rent check and

security deposit. (Dkts. 43-25 at 3; 43-44 ¶ 28; 49-1 ¶ 28.) By January

30, Plaintiff had not received the check, and Plaintiff had not signed the

lease. (Dkts. 43-27 at 2; 43-44 ¶ 29; 49-1 ¶ 29.) On February 1, Plaintiff’s

broker emailed Defendant’s broker, stating “I’ve just been made aware

we’ve got some other cleaning up to do.” (Dkts. 43-29 at 2; 43-44 ¶ 30;

49-1 ¶ 30.) That same day, Plaintiff’s Brian Gomez1 dated the lease that

Defendant executed and left it on the desk of Plaintiff’s owner, Pablo

Diego, for his signature. (Dkts. 43-40 ¶ 3; 49-11 ¶¶ 3–4.)




1 Mr. Gomez is the Vice President of Commercial Development of The
Management Group, LLC, which is the contracted property management
company for Plaintiff. (Dkt. 49-11 ¶ 1.)

                                     3
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 4 of 17




     On February 2, Defendant’s broker emailed Plaintiff’s broker a

picture of a sinkhole on the premises, saying Defendant “has some major

concerns about the building.” (Dkts. 49-2 ¶ 16; 51 ¶ 16.) On February 5,

Defendant sent Plaintiff a letter, dated February 2, by email and mail,

providing: “This letter hereby constitutes effective notice of the

Rescission of [Defendant’s] offer to lease the Premises under that certain

proposed lease being negotiated between Landlord and [Defendant]. The

Rescission is effective as of the date first written above, and shall be

binding upon the parties.” (Dkts. 43-34 at 2, 6; 43-44 ¶ 32; 49-1 ¶ 32.)

That same day, Plaintiff’s broker confirmed receipt of the letter and wrote

“still no checks.” (Dkts. 43-36 at 2; 43-44 ¶ 33; 49-1 ¶ 33.) On February

6, Plaintiff received two checks from Defendant. (Dkt. 43-37 at 2.) On

February 8 (but with a date of February 1), Mr. Diego executed the lease

previously executed by Defendant, and Plaintiff sent the lease to

Defendant’s broker. (Dkts. 43-41; 43-44 ¶¶ 35–36; 49-1 ¶¶ 35–36.)

     After Defendant failed to pay rent, Plaintiff sued in state court for

breach of contract. (Dkt. 1-1.) Defendant removed this case and later

moved to dismiss claiming the parties never had an enforceable contract.

(Dkts. 1; 4.) Plaintiff filed an amended complaint changing its allegation



                                    4
       Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 5 of 17




about how the parties entered into an enforceable lease.          (Dkt. 5.)

Defendant renewed its motion to dismiss, and the Court denied that

motion. (Dkts. 12; 19.) After discovery, Defendant moved for summary

judgment, arguing again that no enforceable lease existed. (Dkt. 43.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

it “might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361 (citing Anderson,

477 U.S. at 248).

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has



                                     5
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 6 of 17




the burden of showing that summary judgment is improper by coming

forward with “specific facts” showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Fed. R.

Civ. P. 56(e)). Ultimately, there is no “genuine issue for trial” when “the

record taken as a whole could not lead a rational trier of fact to find for

the non-moving party.” Id. “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48.

     Throughout its analysis, the Court must “resolve all reasonable

doubts about the facts in favor of the non-movant[] and draw all

justifiable inferences in his or her favor.” Fitzpatrick v. City of Atlanta,

2 F.3d 1112, 1115 (11th Cir. 1993) (citing United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)). “It is not

the court’s role to weigh conflicting evidence or to make credibility

determinations; the non-movant’s evidence is to be accepted for purposes

of summary judgment.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

742 (11th Cir. 1996).




                                     6
         Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 7 of 17




III. Discussion

        Defendant argues no contract was ever formed and no reasonable

jury could conclude otherwise. (Dkts. 43 at 1; 47 at 18.) According to

Defendant, its execution of the lease was an offer it properly rescinded

before Plaintiff executed the contract. (Dkt. 47 at 18.) Plaintiff disagrees,

claiming the parties entered a valid contract. (Dkt. 49 at 9–11.) Plaintiff

says it made an offer when it delivered the negotiated lease to Defendant,

and Defendant accepted it by signing the lease without any alteration.

(Id. at 10–11.) It says Defendant’s later attempt to rescind was invalid.

(Id.)   The issue is whether the parties agreed that only a mutually

executed lease would be binding.

        To make a binding contract, “[b]oth parties must assent to the same

thing.” Harry Norman & Assoc. v. Bryan, 282 S.E.2d 208, 210 (Ga. Ct.

App. 1981). Georgia law gives negotiating parties the power to decide

how they will demonstrate assent to the terms of a contract. See, e.g.,

Benton v. Gailey, 779 S.E.2d 749, 752 (Ga. Ct. App. 2015) (“[T]he offer

must be accepted in the manner specified by it; . . . if it calls for a promise,

then a promise must be made; or if it calls for an act, it can be accepted

only by the doing of the act.”). Where extrinsic evidence on whether



                                       7
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 8 of 17




parties mutually assented to all essential terms of a contract exists and

is disputed, the question of whether a party has assented to the contract

is generally a matter for the jury. See Moreno v. Smith, 788 S.E.2d 349,

352 (Ga. 2016); Bedsole v. Action Outdoor Advert. JV, LLC, 750 S.E.2d

445, 450 (Ga. Ct. App. 2013).

     In arguing that the parties agreed on mutual execution, Defendant

primarily relies on the signed RFP and LOIs that provide they would be

“non-binding upon both parties until such time as a [l]ease agreement

has been fully executed” and “[n]othing contained herein shall be binding

on either party until such time an actual lease agreement is fully

executed by all parties.” (Dkt. 47 at 20–21.) Defendant argues these

documents “conclusively establish[] that [Plaintiff] and [Defendant]

intended to be bound only by a mutually executed lease.” (Id. at 20.)

     As support, Defendant asserts 20/20 Vision Center, Inc. v.

Hudgens, 345 S.E.2d 330, 335 (Ga. 1986), controls the outcome in this

case. (Dkt. 47 at 19–22.) In Hudgens, the parties negotiated terms for a

lease of commercial property. 345 S.E.2d at 332. As the parties got close

to a final deal, the landlord’s agent sent a copy of a draft lease to the

tenant’s agent. Id. The tenant signed the lease and its agent sent it to



                                    8
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 9 of 17




the landlord. Id. The landlord never signed the lease and a dispute arose

about whether a contract existed. Id. at 333. The lease contained a

clause providing: “The submission of this document for examination does

not constitute an offer to lease and this lease becomes effective only upon

execution and delivery thereof by Landlord and Tenant.” Id. at 332. The

Supreme Court of Georgia held that, “in view of the clause in the

proposed lease agreement between the parties, providing that the lease

would become effective ‘only upon execution and delivery by Landlord

and Tenant,’” a binding, written agreement was never consummated. Id.

at 335.

     While the facts in Hudgens are similar to the facts in this case, the

Court finds Hudgens presents a much simpler question because the lease

itself—not a letter of intent—contained the essential clause. Here, the

lease is silent on the issue. It does not expressly provide whether the

parties intended to be bound by a mutually executed lease. Instead,

Defendant relies on the RFP and LOIs which contain similar language to

the clause in Hudgens, but the location of that language in outside

documents presents issues that the Supreme Court of Georgia did not

have to address in Hudgens.



                                    9
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 10 of 17




     Plaintiff raises two such issues. First, Plaintiff argues that, under

the parol evidence rule, the merger clause in the lease that Defendant

executed extinguished the parties’ previous discussions and agreements,

such as the RFP and LOIs. (Dkt. 49 at 13–14.) The parole evidence rule

prohibits     the     admission      of     evidence      of    prior     or

contemporaneous agreements, whose effect is to add to, vary, modify, or

contradict the terms of a writing. See 11 Williston on Contracts § 33:1

(4th ed.). And “[i]t is well established that . . . a merger clause precludes

the admission of parol evidence to add to, take from, or vary the written

contract.” Cook v. Reg’l Commc’ns, Inc., 539 S.E.2d 171, 173 (Ga. Ct. App.

2000). But, as the Court explained in its August 22, 2019 Order, parol

evidence may be used to show no valid agreement ever went into

existence. (Dkt. 19 at 11 (“In deciding whether parties mutually assented

to the terms of a contract, a court may consider the circumstances

surrounding making the contract, including the parties’ discussions and

correspondence.” (citing Frickey v. Jones, 630 S.E.2d 374, 376 (Ga.

2006)))); see also Moreno, 788 S.E.2d at 352 (“[P]arol evidence may be

used to show no valid agreement ever went into existence.” (quoting

BellSouth Advert. & Publ’g Corp. v. McCollum, 433 S.E.2d 437, 440 (Ga.



                                     10
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 11 of 17




Ct. App. 1993))). The Court thus rejects Plaintiff’s argument that the

parties’ previous negotiations, discussions, and correspondence “have no

bearing” on the issue before the Court. (Dkt. 49 at 13.)

     Second, Plaintiff argues that the clauses pertaining to full

execution in the RFP and LOIs restrict how the parties assent to those

documents but do not apply to the lease and “place[] no restrictions on

the [l]ease.” (Id. at 12, 14, 18.) The question is what a reasonable person

in the position of the parties would understand. See Cox Broad. Corp. v.

Nat’l Collegiate Athletic Ass’n, 297 S.E.2d 733, 737 (Ga. 1982) (“In

determining if parties had the mutual assent or meeting of the minds

necessary to reach agreement, courts apply an objective theory of intent

whereby one party’s intention is deemed to be that meaning a reasonable

man in the position of the other contracting party would ascribe to the

first party’s manifestations of assent, or that meaning which the other

contracting party knew the first party ascribed to his manifestations of

assent.” (emphasis added)). Some of the clauses Defendant relies on do

not provide any insight into what the parties’ intended by “full

execution.” For example, the clause stating that the RFP and LOIs would

be “non-binding upon both parties until such time as a [l]ease agreement



                                    11
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 12 of 17




has been fully executed” does not provide any insight into whether the

parties intended “full execution” to mean mutual execution. Two other

clauses, however, present a closer call: (1) “This proposal is subject to the

execution of a [l]ease agreement by both parties”; and (2) “Nothing

contained herein shall be binding on either party until such time an

actual lease agreement is fully executed by all parties.” (Dkts. 43-44

¶¶ 6, 8; 49-1 ¶¶ 6, 8.) On the one hand, these clauses associate “full

execution” with “both” or “all” parties. But, on the other hand, they begin

with specific references to “[t]his proposal” (i.e., the RFP) and “[n]othing

contained herein” (i.e., the LOIs), so it is possible the parties intended

these clauses to govern those documents only, not the lease. For example,

with the second clause, perhaps the parties intended that condition A

(i.e., the LOI binding the parties) will not be triggered until condition B

(i.e., a lease agreement is “fully executed by all parties”) happens. In

other words, perhaps condition B is required for the LOI to be binding

but not required for a lease to be binding. Given these possibilities and

that the Court resolves all reasonable doubts about the facts in favor of




                                     12
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 13 of 17




Plaintiff as the non-movant, the Court finds that Plaintiff has come

forward with facts showing a genuine dispute of material fact.2

     Beyond the clauses in the RFP and LOIs, Defendant claims there is

“additional objective evidence in the record” that confirms the parties

intended mutual execution.     (Dkt. 47 at 22.)    With these secondary

arguments, the Court finds Defendant has not met its initial burden of

demonstrating there is no genuine dispute of material fact. The Court

provides the following three examples. First, Defendant says it told

Plaintiff in an email that Plaintiff could not deposit Defendant’s check

until Plaintiff executed the lease and argues that email “show[s] that

both sides intended to be bound by a mutually executed lease.” (Id. at

23.) But, as Plaintiff correctly notes, the email Defendant is referring to

does not support Defendant’s alleged fact. (Dkts. 49 at 19; 49-1 ¶ 31.)

The email is an internal correspondence between Defendant’s broker (Bo

Bond) and Defendant’s Global Head of Real Estate (Marcie Kapaldo).

(Dkts. 43-30 at 2; 43-44 ¶ 31.) Other than that email, Defendant provides

no additional evidence showing this information was ever communicated


2 See Moreno, 788 S.E.2d at 352 (where extrinsic evidence on mutual
assent to a contract exists and is disputed, the question of whether a
party has assented to the contract is generally a matter for the jury).

                                    13
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 14 of 17




to Plaintiff.   Second, Defendant argues the parties intended mutual

execution because the lease contains blocks for both sides to sign. (Dkt.

47 at 23.) But “the mere fact that a contract contains signature blocks

does not mean that signature is required to make the contract effective.”

Cobra Tactical, Inc. v. Payment All. Int’l Inc., 315 F. Supp. 3d 1342, 1347

(N.D. Ga. 2018) (citing Georgia cases). Third, Defendant points to the

lease’s “counterparts” provision as evidence of mutual execution. (Dkt.

47 at 24.) This provision provides:

      This [l]ease may be executed in two or more counterparts,
      each of which shall constitute an original, but when taken
      together shall constitute but one [l]ease. Each counterpart
      shall be effective if it bears the signatures of all parties hereto;
      or so many counterparts shall contain all of the signatures of
      the parties hereto shall constitute one [l]ease, and be effective
      as such.

(Dkt. 43-39 at 15.) Plaintiff counters that this provision governs the

effectiveness of counterparts and “does not control the means by which

the parties can assent to the [l]ease itself.” (Dkt. 49 at 17–18.) This

possibility is enough for Plaintiff’s breach of contract claim to survive

summary judgment.

      And, while Defendant marshals the evidence it champions, other

evidence suggests the parties believed they had an enforceable



                                      14
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 15 of 17




agreement prior to Defendant’s alleged rescission. As explained above,

on February 1, 2018, Plaintiff’s broker emailed Defendant’s broker,

stating “I’ve just been made aware we’ve got some other cleaning up to

do.” (Dkts. 43-29 at 2; 43-44 ¶ 30; 49-1 ¶ 30.) He explained that the lease

agreement had conflicting provisions about who was responsible for the

cost of certain work. (Dkt. 43-29 at 2.) He recommended the parties

“clean it up by a 1st amendment” but wanted to get Defendant’s

“thoughts” before he drafted that document.             (Id.)   Defendant

characterizes this email as “proposing modifications to the draft

agreement.” (Dkt. 47 at 12.) Plaintiff counters that “[o]ne revises a draft

contract under negotiation” while one “amends a contract that has

already been agreed upon.” (Dkt. 49 at 21.) The email might suggest to

a jury that Plaintiff (or at least its broker) thought there was an

enforceable agreement in place that day. That Defendant’s broker did

not object to the use of an amendment, but rather complained about “form

documents,” might suggest it had the same understanding. (Dkt. 43-29

at 2.) All of this is to say that—contrary to Defendant’s argument—there

is evidence on both sides of the issue. This is not a case like Hudgens in

which a provision of a lease permits the Court to conclude there is no



                                    15
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 16 of 17




triable issue of fact as to whether the parties agreed to a binding contract.

Just the opposite, this is a case in which the jury must weigh the

conflicting evidence and make that determination.

IV.   Conclusion

      The Court DENIES Defendant’s Motion for Summary Judgment

(Dkt. 43).

      The Court ORDERS this case to mediation. The parties may retain

the mediator to mediate this case. The expense of a retained mediator

must be paid by the parties. The parties, alternately, may request that

the Court appoint a magistrate judge to conduct the mediation. The

parties are not required to pay for mediation by a magistrate judge.

      The parties shall advise the Court, on or before February 19, 2021,

of their mediation preference. If they elect to retain their own mediator,

the parties shall identify the mediator on or before March 5, 2021. The

parties must have present at the mediation a person with authority to

settle this litigation.

      The parties shall, within five days after the mediation, notify the

Court in writing whether mediation led to a settlement of this action.




                                     16
      Case 1:18-cv-03146-MLB Document 63 Filed 02/05/21 Page 17 of 17




     The Court STAYS this case pending mediation.              The Court

DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case

during the period of stay.

     SO ORDERED this 5th day of February, 2021.




                                    17
